Per Curiam,
In this scire facias to revive the judgment, entered December 20, 1873, for want of an affidavit of defence, the defendant interposes, by way of defence, matters which arose, as he alleges, out of the fraudulent negotiation of the note on which said judgment was entered, and prior to the commencement of suit in that case. He admits that he had no defence to said note in the hands of the legal plaintiffs, J. W. Supplee & Co., but claims he had a good defence as against the person to whose use said judgment appears to have been marked on May 1, 1893, and should now be permitted to interpose said defence.
In any view that can reasonably be taken of the affidavit, the court below was right in holding that it is insufficient. The alleged defence, if any ever existed, arose more than twenty years ago, and before the original action was brought. It is conceded that the judgment, when entered, was perfectly good and valid, and, for aught that appears, no defence thereto has arisen since.
Judgment affirmed.